Citation Nr: 0318660	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  94-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
spine, to include residuals of spinal compression fractures.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1987 to August 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1994 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The Board remanded the case for 
additional development in February 1996 and again in August 
1998. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a spine disorder has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claim, the evidence necessary to substantiate the claim, and 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran has presented a credible history of onset of 
back pain during service, with continuity of symptomatology 
leading up to the discovery of compression fractures of the 
spine within four months after separation from service.  

3.  The veteran's current spine disorder resulted from 
lifting injuries sustained in service.


CONCLUSION OF LAW

Residuals of compression fractures of the spine were incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the claimant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in May 2003, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC and 
SSOCs included a summary of the evidence which had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his available service 
medical records, and post service VA treatment records.  The 
veteran has been afforded disability evaluation examinations 
by the VA.  The Board does not know of any additional 
relevant evidence which has not been obtained.  Although an 
opinion requested by the Board in a remand was not obtained, 
the Board is of the opinion that the issue on appeal may be 
decided without the benefit of that opinion.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Background Information

The veteran contends that he sustained an injury to his spine 
in service while lifting missiles and that this resulted in 
his current spine disorder.  He points out that compression 
fractures of his spine were noted almost immediately after 
service.   

The veteran's available service medical records do not 
contain any references to a disorder of the spine.  The 
veteran's DD 214 reflects that his military occupational 
specialty was aircraft armament system specialist.  His 
separation from service was on August 30, 1992.  His 
separation medical history and examination report are not of 
record.  

The report of a Persian Gulf Registry examination conducted 
by the VA on December 16, 1992, (approximately three and a 
half months after separation from service) shows that the 
veteran reported having thoracic and lumbosacral pain when he 
sat for a prolonged period without support for his back.  
This reportedly had happened for so long that he did not seek 
medical care for it.  He stated that he routinely did heavy 
lifting in his military occupation as a weapons specialist 
for F15 aircraft, and that this escalated when he was 
deployed to the Persian Gulf.  In the portion of the 
examination report titled system review, it was indicated 
that he had a mid back strain (lower thoracic area) loading 
missiles.  It was noted that three men would lift about 500 
pounds from a trailer to overhead tracks on an aircraft.  The 
veteran said that sometimes four missiles were loaded within 
a 45 minute time span.  He said that on a routine day they 
would load three or four aircraft.  

A VA medical record entry dated December 16, 1992 shows that 
the veteran had lower thoracic pain associated with helping 
to lift 500 pound items overhead to secure them.  He stated 
that he had low back pain with prolonged sitting.  X-rays 
were ordered.  A radiology report of the same date shows that 
an X-ray of the spine was interpreted as showing compression 
fractures of T8 and T9 vertebral bodies of undetermined onset 
with only minimal loss of height on the right lateral aspect.  
An X-ray of the lumbosacral spine showed spondylolisthesis at 
the L5 junction with spondylolisthesis of L5 and somewhat 
narrowed disk space at L5-S1.  

A VA treatment record dated in January 1993 shows that the 
veteran was advised that his X-rays showed compression 
fractures at T8, and T9 of undetermined onset with minimal 
loss of height.  The veteran reported that he knew of no 
injury to his back other than lifting missiles to secure them 
on fighter aircraft during the Persian Gulf War.  Subsequent 
VA treatment records contain similar information.  

The veteran filed a claim in January 1993 for service 
connection for a spine fracture.  The report of a general 
medical examination conducted by the VA in March 1993 shows 
that the veteran reported that he had a backache for about 
three years.  He denied having any specific kind of injury.  
He said that he continued to have the backache after getting 
out of the military, and went to a doctor at a VA hospital.  
He subsequently underwent investigation with X-rays and was 
noted to have a fracture of the lumbar vertebrae and dorsal 
vertebrae, and an abnormality of the L5 vertebra.  His 
complaint as of the time of the examination was of having a 
mid-back ache off and on which became worse at times.  He 
denied having radiation to the legs or a numb feeling in the 
legs.  Following examination of the spine, the pertinent 
diagnosis was backache secondary to compression fracture of 
T8 and T9 with spondylolisthesis of L5-S1 as noted on X-ray 
report.

In his substantive appeal statement of June 1994, the veteran 
reported that while working on an aircraft carrier during the 
Persian Gulf War, his back hurt so badly that he had to lay 
on his back until the pain subsided.  

In February 1996, the Board remanded the claim for the 
purpose of making another attempt to secure the veteran's 
service medical records and to obtain an opinion regarding 
the likelihood that a current back disorder is related to 
service.  The service medical records center subsequently 
reported in April 1996 that they had no other service medical 
records.  

The veteran was afforded a spine examination by the VA in 
January 1997.  He stated that he had been having lower 
backache for about five years.  Following examination, the 
diagnosis was lower backache, probably myalgia, with episodic 
flare-ups about every two to three months.  

In an addendum dated in August 1997, the examiner stated that 
he reviewed a VA record dated in April 1995 which showed that 
the veteran had been admitted to a VA hospital for treatment 
of a backache.  The examiner did not mention the VA treatment 
records from immediately after service.  The examiner offered 
the following opinion:

Considering the nature of the patient's low 
backache which consists of complete improvement, 
however with flare-ups consisting of lower backache 
which would come with certain activities, I feel 
that the patient's lower backache is more secondary 
to muscle spasm and strain on the lower back 
muscles which subsequently improves.  I think that 
the patient's lower backache probably has no 
relation to Service Connection, as there is no 
history of any specific injury.  However, the 
patient does have Grade I spondylolisthesis of L5 
and S1 that probably can aggravate the muscle 
spasm.  Also, the patient has some degree of 
degenerative changes at L5-S1, which may also 
contribute to further muscle spasm.  Whether this 
patient developed recently or while in service is 
difficult to say, as looking at the record no x-
rays were done when the patient was in service, so 
my feeling is that the patient's lower backache is 
consisting of sprain of the lower back muscles 
secondary to undue excessive activity.

The Board remanded the case again in August 1998 for the 
purpose of obtaining a more fully informed medical opinion.  
Another examination was scheduled for May 2002, but it was 
noted that the veteran failed to report.  The claims file 
does not include a copy of a letter informing the veteran of 
the examination date.  In February 2002, the RO learned that 
the veteran had a new address.  It is unclear whether he had 
already moved at the time of the May 2002 examination date.  
No additional action was taken to attempt to obtain the 
opinion requested by the Board in August 1998. 

IV.  Analysis

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence supports the finding that the 
veteran's current spine disorder resulted from an injury in 
service.  Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board notes 
that the veteran has presented a credible and consistent 
history of continuity of symptomatology from his period of 
service until a few months later when his compression 
fractures and other spinal pathology were discovered on VA X-
rays.  His history of lifting in service is consistent with 
his MOS.  There is no indication that he suffered any 
intervening injury between his separation from service and 
the discovery of the compression fractures.  Although the VA 
medical opinion of August 1997 tends to weigh against the 
claim, it is clear that the examiner did not consider all 
relevant medical records such as the records showing the 
diagnosis of the compression fractures only a few months 
after service.  Accordingly, resolving all reasonable doubt 
in favor of the veteran, the Board concludes that service 
connection is warranted for a disability of the spine, to 
include residuals of compression fractures of the spine.


ORDER

Service connection for a disability of the spine, to include 
residuals of compression fractures of the spine, is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

